Citation Nr: 1014632	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  05-40 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for right ankle 
Achilles tendonitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The Veteran served on active duty from January 1979 to August 
1986 and from September 1987 to April 2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In that rating decision, in pertinent part, the 
RO granted service connection for right Achilles tendonitis 
and assigned a noncompensable rating.  The Veteran's 
disagreement with the noncompensable rating led to this 
appeal. 

The August 2004 rating decision also granted service 
connection for several other disabilities and assigned 
initial ratings.  The Veteran appealed the initial 
noncompensable ratings assigned for right knee strain, left 
knee strain, degenerative joint disease of the left ankle, 
and thoracic spine kyphosis.  

Subsequently, in a July 2007 rating decision the RO granted 
10 percent ratings for the Veteran's right and left knee 
disabilities, his left ankle disability, and his thoracic 
spine kyphosis.  As to each of these disabilities, the RO 
made a specific statement that on his VA Form 9, the Veteran 
stated that a 10 percent evaluation would completely satisfy 
his appeal and that in view of the favorable decision that 
allowed all benefits sought, the appeal had been resolved for 
each of these issues.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In February 2009, the Board remanded the Veteran's appeal for 
a compensable initial rating for right Achilles tendonitis in 
order for the AMC to adjudicate the Veteran's claim for 
service connection for right ankle disability other than 
Achilles tendonitis.  A December 2009 VA examination report 
includes diagnoses of recurrent right ankle sprains and right 
ankle degenerative joint disease.  Unfortunately, the AMC did 
not make any adjudication as to whether the Veteran is 
entitled to service connection for recurrent right ankle 
sprains or for right ankle degenerative joint disease.  
Because the AMC failed to comply with the terms of the 
Board's February 2009 remand decision, the Veteran's claim 
must be returned to the AMC for adjudication of this issue.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998).   

Because any newly service-connected right ankle disability 
would potentially be rated under the same rating criteria as 
right Achilles tendonitis, the Board therefore finds that the 
matter of entitlement to service connection for additional 
right ankle disability should be considered first by the 
agency of original jurisdiction because it could affect the 
outcome of the right Achilles tendonitis rating claim, and 
the raised issue must be considered as inextricably 
intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).

The December 2009 VA examination report discusses an August 
3, 2009 X-ray series of the right ankle.  The August 3, 2009 
VA X-ray report is not contained in the Veteran's claims file 
and should be obtained.  38 C.F.R. § 3.159(c)(2) (2009)

Accordingly, the case is REMANDED for the following action:

1.  With regard to the Veteran's claim for 
service connection for additional right 
ankle disability, to include recurrent 
sprains and degenerative joint disease, 
provide the Veteran with appropriate 
notice and assistance as mandated by the 
Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 
2002) and 38 C.F.R. § 3.159 (2009).

2.  Obtain a copy of the Veteran's August 
3, 2009, VA X-ray series report of the 
right ankle and associate it with the 
Veteran's claims file.

3.  Adjudicate the issue of entitlement to 
service connection for additional right 
ankle disability, to include degenerative 
joint disease and recurrent ankle sprains.  
In accord with applicable procedures, the 
Veteran should be notified of the decision 
and given the opportunity to appeal, if 
the decision is adverse.

4.  In addition, readjudicate entitlement 
to an initial compensable rating for right 
ankle Achilles tendonitis.  If the claim 
remains denied, issue an appropriate 
supplemental statement of the case and 
provide the Veteran and his representative 
the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


